PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Disruptive Technologies Research AS
Application No. 15/400,382
Filed: 6 Jan 2017
For: Fast Start-Up Bias Circuits

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed January 6, 2022, and updated on April 22, 2022, to revive the above-identified application.
 
The petition is GRANTED.
 
The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, January 18, 2018, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.
Accordingly, the application became abandoned on April 19, 2018.  A Notice of Abandonment was mailed on August 30, 2018.
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of a continuation application (15/982,405); (2) the petition fee of $1000; and (3) a proper statement of unintentional delay along with an adequate explanation for the extended delay in seeking revival of the instant application.  
 
The application is being forwarded to Technology Center Group Art Unit 2838 for consideration of the reply filed January 6, 2022.
 
Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.
 

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions